Willson, Judge.
In this case the evidence upon which the conviction is based is wholly circumstantial as to the taking of the alleged stolen animal by the defendant. He claimed the animal as his property, and admitted that he had placed his brand upon it, but claimed also that he had bought it. He had never admitted that he took it from the range or from the possession of the owner, and there is no evidence, not circumstantial, which connects him with the original taking of the animal. Such being the character of the evidence, the trial court committed a material error in failing to charge the jury with respect to circumstantial evidence, and for this error alone the judgment is reversed and the cause is remanded.

Reversed and remanded.